Citation Nr: 0835544	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  07-33 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to reimbursement or payment for ambulance 
expenses incurred for travel to medical services on February 
13, 2005.

2.  Entitlement to reimbursement or payment for ambulance 
expenses incurred on April 11, 2006.

(The issues of whether new and material evidence has been 
received to reopen the claim of service connection for a 
heart disability and entitlement to service connection for 
cellulitis are the subject of a separate Board decision.  )


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to May 
1971, and from May 1978 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and June 2006 determinations of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC or RO) in Wichita, Kansas which denied 
entitlement to reimbursement or payment for ambulance 
expenses incurred for travel to medical services on February 
13, 2005 as well as on April 11, 2006.  The veteran testified 
before the undersigned via video conference in August 2008.  

The issue of entitlement to reimbursement or payment for 
ambulance expenses incurred on April 11, 2006 is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran incurred expenses for travel to medical 
services at Robert J. Dole VAMROC on February 13, 2005.

2.  At the time of the transportation expense incurrence, 
service connection was not in effect for any disability; the 
veteran was not receiving VA pension; and his income was 
excessive for the receipt of VA pension.  

3.  The veteran was not traveling in connection with a 
scheduled VA examination; a physician had not determined that 
the special mode of travel was medically required; and the 
veteran was not unable to defray the expenses of the travel.


CONCLUSION OF LAW

The requirements for entitlement to reimbursement or payment 
for ambulance expenses incurred for travel to medical 
services on February 13, 2005, have not been met.  38 
U.S.C.A. § 111 (West 2002 & Supp. 2008); 38 C.F.R. § 17.143 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in September 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
statement of the case (SOC) was provided in September 2007.  
If there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 (2007); 
see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the Court found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case.)  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Reimbursement or Payment for Ambulance Expenses Incurred for 
Travel to Medical Services on February 13, 2005

Reimbursement of transportation expenses is governed by 38 
C.F.R. § 17.143 and is paid in accordance with 38 U.S.C.A. 
§ 111.  See 38 C.F.R. § 17.143(a).  Under 38 C.F.R. § 
17.143(b), transportation at Government expense shall be 
authorized, subject to the deductible established in § 
17.101, "Limitations," for (1) a veteran or other person 
traveling in connection with treatment for a service-
connected disability (irrespective of percent of disability); 
(2) a veteran with a service-connected disability rated at 30 
percent or more, for treatment of any condition; (3) a 
veteran receiving VA pension benefits; and (4) a veteran 
whose annual income, as determined under 38 U.S.C. 1503, does 
not exceed the maximum annual rate of pension which would be 
payable if the veteran were eligible for pension, or who is 
unable to defray the expenses of travel.  

Under 38 C.F.R. § 17.143(c) Transportation at Government 
expense shall be authorized without their being subject to 
the deductible established in § 17.101, "Limitations," for 
(1) a veteran traveling in connection with a scheduled 
compensation or pension (C&P) examination; and (2) a veteran 
or other person traveling by a specialized mode of 
transportation such as an ambulance, ambulette, air 
ambulance, wheelchair van, or other vehicle specially 
designed to transport disabled individuals provided: (i) A 
physician determines that the special mode of travel is 
medically required; (ii) The person is unable to defray the 
expenses of the travel; and (iii) The travel is authorized in 
advance or was undertaken in connection with a medical 
emergency such that delay to obtain authorization would be 
hazardous to the person's life or health.  

38 C.F.R. § 17.143(e) provides that a veteran is considered 
unable to defray the expenses of travel if (1) annual income 
for the year immediately preceding the application for 
benefits does not exceed the maximum annual rate of pension 
which would be payable if the person were eligible for 
pension; or (2) the person is able to demonstrate that due to 
circumstances such as loss of employment, or incurrence of a 
disability, income in the year of application will not exceed 
the maximum annual rate of pension which would be payable if 
the person were eligible for pension; or (3) the person has a 
service-connected disability rated at least 30 percent; or 
(4) the person is traveling in connection with treatment of a 
service-connected disability.

The veteran incurred expenses for travel to medical services 
at Robert J. Dole VAMROC on February 13, 2005.  The treatment 
was for cellulitis and was furnished on an emergent basis.  

At the time of the transportation expense incurrence, service 
connection was not in effect for any disability.

The Board notes that the issues of whether new and material 
evidence has been received to reopen the claim of service 
connection for a heart disability and entitlement to service 
connection for cellulitis are the subject of a separate Board 
decision.  The Board has denied the issue regarding service 
connection for a heart disability.  The issue of service 
connection for cellulitis has been remanded.  However, the 
claim of service connection was received on March 6, 2006.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2004).

Since the veteran's claim of service connection for 
cellulitis was not received within one year after his 
separation from service, the earliest possible date of 
service connection would be the date of claim, March 6, 2006.  
There is no formal or informal date of claim prior to that 
time.  Earlier medical records cannot constitute the date of 
claim.  See LaLonde v. West, 12 Vet. App. 377, 382 (1999) 
citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. 
Gober, 10 Vet. App. 391 (1997), and Wright v. Gober, 10 Vet. 
App. 391 (1997).  

Thus, even assuming, but not conceding, that VA grants 
service connection for cellulitis, the effective date would 
not precede March 6, 2006.  The date of the ambulance service 
was earlier than that time, on February 13, 2005.  Thus, the 
veteran could not have been treated for a service-connected 
disability on February 13, 2005.  

The veteran was awarded entitlement to special monthly 
pension based on the need for aid and attendance effective 
March 6, 2006.  This date also post-dates the date of the 
ambulance services on February 13, 2005.  Also, the veteran's 
income was determined to be excessive for payment purposes.  
See December 18, 2006 notification letter.  Therefore, those 
criteria are not met.  The income information is also 
pertinent for 38 C.F.R. § 17.143(b)(4) as the veteran's 
annual income exceeded the maximum annual rate of pension 
which would be payable if the veteran were eligible for 
pension, or who is unable to defray the expenses of travel.  

With regard to 38 C.F.R. § 17.143(c), the veteran was not: 
(1) traveling in connection with a scheduled C&P examination; 
and (2) a physician had not determined that the special mode 
of travel was medically required and the veteran was not 
unable to defray the expenses of the travel.  Although there 
was a medical emergency, the other two criteria, as noted, 
were not met.  

After a careful review of the evidence of record, the Board 
finds that entitlement to reimbursement for the cost of 
ambulance transportation to the VA emergency room is not 
warranted.  The preponderance of the evidence is against the 
veterans' claim and it is denied.


ORDER

Reimbursement or payment for ambulance expenses incurred for 
travel to medical services on February 13, 2005, is denied.


REMAND

As noted above, the issue of service connection for 
cellulitis is in Remand status.  The remaining issue on 
appeal in this decision is entitlement to reimbursement or 
payment for ambulance expenses incurred on April 11, 2006.  
The outcome of the service connection may impact this issue 
because, as noted above, 38 C.F.R. § 17.143(e) provides for 
reimbursement (considered unable to defray the expense of 
travel) when a person has a service-connected rated at least 
30 percent.  As such, the matter of entitlement to 
reimbursement or payment for ambulance expenses incurred on 
April 11, 2006, must be deferred.  

Also, the veteran was not sent a VCAA letter with regard to 
the issue of entitlement to reimbursement or payment for 
ambulance expenses incurred on April 11, 2006.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority as to 
the issue of entitlement to reimbursement or 
payment for ambulance expenses incurred on 
April 11, 2006.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 
7-2004 (July 16, 2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  A 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide

2.  Following resolution of the issue of 
service connection for cellulitis, the AMC 
should then readjudicate the claim on appeal 
in light of all of the evidence of record.  
If the issue remains denied, the veteran 
should be provided with a supplemental 
statement of the case as to the issue on 
appeal, and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


